                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF SOUTH CAROLINA
                               SPARTANBURG DIVISION


United States of America                      )
                                              )       Cr. No. 7:17-527-HMH
                                              )
               vs.                            )        OPINION & ORDER
                                              )
Thomas Edward Norman,                         )
                                              )
                              Movant.         )

       This matter is before the court on Thomas Edward Norman’s motion to vacate, set aside,

or correct his sentence under 28 U.S.C. § 2255. After reviewing the motion, the court orders the

Government to respond to the motion within twenty (20) days of the date of this order unless a

transcript is required. If a transcript is required, the Government is ordered to respond within

twenty (20) days from receipt of the transcript.

       IT IS SO ORDERED.

                                              s/Henry M. Herlong, Jr.
                                              Senior United States District Judge

Greenville, South Carolina
March 3, 2020
